DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 14-26 are allowed.
	Claims 1-13 have been canceled.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 14, line 29: Delete “the ambient” and insert --- “an ambient” ---.
B.	Claim 24, line 29: Delete “to the” and insert --- “to an” ---.
Authorization for this examiner's amendment was given in a telephone interview with Yuci Shen on 7/28/22.
 				
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “the top piece of the lid has a slot on its bottom surface, a seal ring is mounted in the slot, the seal ring directly seals the gap between the flip chip and the lid along its peripheral region, forming the sealed gap”, “a connecting hole has an end at a portion of the bottom surface of the top piece surrounded by the seal ring and another end connecting to the inlet of the reservoir” and “the sealed gap is entirely filled with the liquid material, providing a liquid thermal interface material (TIM) between the lid and the flip chip” in a lidded flip chip package having a reservoir system. 


 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811